Citation Nr: 1635303	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-32 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to June 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2016.  The record was left open for 60 days for the submission of additional evidence, which was received in June 2016.

The decision below addresses the ankle claim.  The back and knee claims are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's bilateral ankle disability was caused by his service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the right ankle with tendon repair, as associated with service-connected pes planus, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for degenerative arthritis of the left ankle, as associated with service-connected pes planus, have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends his current bilateral ankle disability is related to service, and in the alternative, related to his service-connected bilateral pes planus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities.  38 C.F.R. § 3.310 (2015).  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id. 

In view of the analysis below, direct service connection will not be discussed.  With regard to secondary service connection, the Board notes the Veteran is currently service connected for bilateral pes planus.  The record shows the Veteran underwent a 2004 right ankle surgery, involving titanium pin placement to stabilize the right ankle joint.  He stated during the May 2016 Board hearing that he underwent a second surgery where a rod was inserted into his calf to separate the muscles and four screws were inserted on the top of his foot, causing his toes to go numb.

The Veteran was afforded several VA examinations for his ankles, or related to his feet which discussed ankle impairment and symptoms.  The Veteran was examined in November 2007, in which the examiner noted the above mentioned 2004 procedure, involving screw fixation to the right ankle to repair his pes planus.  She reported significant pes planus which required a titanium pin to be placed in the Veteran's right ankle.

The Veteran was afforded a November 2008 VA examination in which he reported to the examiner that during service he had ongoing problems with his feet because of flat feet, during physical training and combat exercises.  He indicated his ankle and foot problems became gradually worse, including twisting, swelling and pain.  He also reported to the examiner that the prior 2004 ankle surgery did not help much, and in fact, caused more pain.  He noted a history of instability, giving way and locking, especially in the right ankle, and that he has to wear a steel-supported right ankle brace due to the constant pain.

The examiner diagnosed the Veteran with degenerative arthritis in both ankle joints and a prior right ankle tendon repair with a talus fixation using a screw.  The examiner indicated the Veteran experiences pain and instability and has fallen as a result of the instability of the right ankle joint.  He indicated the Veteran notices swelling when he walks or stands for longer than two hours.  The examiner further reported that in light of the history provided by the Veteran, it is at least as likely as not that his bilateral foot condition, bilateral flat feet, ongoing pain, and instability of the ankle joints are related to the service-connected disability of flat feet.  He further noted it is at least as likely as not that the Veteran's left ankle condition was aggravated by physical training and combat exercises because of the pre-existing condition of the right ankle fracture which had occurred prior to joining service.

The Veteran underwent another VA examination related to his feet and ankles in September 2011.  The examiner diagnosed the Veteran with bilateral ankle sprains and right ankle arthrotomy with pins and screws.  The Veteran reported similar symptoms to the prior examination, including that he has difficulty standing more than a few minutes due to the pain.

Upon examination, the examiner diagnosed the Veteran with left ankle mild pes planus and normal ankle mortise, as well as a short bone screw present in the right talus as a result of the previous construction of medial ligaments on the right.  The examiner indicated the prior right ankle surgery impacts the Veteran's gait and weight bearing line.  She further reported that if the Veteran had not gone into service and had to do physical training carrying a ruck sack on marches, as well as running with a ruck sack and rifle, he would not have had an increased aggravation of his ankle and foot condition.

In consideration of the evidence of record, the Board finds that the Veteran's bilateral ankle disability was caused by his service-connected bilateral pes planus.  The evidence is at least in equipoise as to the relationship between his current bilateral ankle disability and his service-connected pes planus.  The rationales provided in the VA examination reports are somewhat imperfect in regard the ankles and secondary service connection.  However, the medical evidence consistently supports that the Veteran's ongoing bilateral ankle condition and symptoms are linked to his foot condition, including the 2004 arthrotomy surgery and insertion of pins and screws.  As the Veteran's service-connected foot disability has increased in severity, so has the ankle disability.  This is evidenced by the November 2008 VA examiner who indicated it is at least as likely as not that the Veteran's bilateral foot condition, bilateral flat feet, ongoing pain, and instability of the ankle joints are related to the service-connected disability of flat feet.  The evidence of record supports that the service-connected pes planus caused the current ankle disability, at least to an evidentiary position of equipoise.

Therefore, when resolving reasonable doubt in the Veteran's favor, his bilateral ankle disability was caused by his service-connected bilateral pes planus.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  As such, service connection for a bilateral ankle disability is warranted on a secondary basis, which is best characterized as degenerative arthritis of the right ankle with tendon repair and degenerative arthritis of the left ankle.



ORDER

Service connection for degenerative arthritis of the right ankle with tendon repair, as secondary to service-connected pes planus, is granted.

Service connection for degenerative arthritis of the left ankle, as secondary to service-connected pes planus, is granted.


REMAND

The Veteran is claiming secondary service connection for a low back disability and a bilateral knee disability, as related to the service-connected foot and ankle disabilities.  Alternatively, he is also claiming direct service connection for his bilateral knee disability.

Back Disability

The Veteran indicated in the May 2016 Board hearing that a prior physician told him that his back condition is related to putting all his weight on broken arches of his feet.  Further, the Veteran submitted a June 2016 statement in which he reported that he was previously being treated by Dr. H. from Mercy hospital and is no longer permitted to treat with him.  Further, he inquired into obtaining an examination to determine if his back condition is a result of his service-connected foot disability.

The September 2011 VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease and lumbar laminectomy from a September 2006 procedure.  She indicated if it is determined that the Veteran's bilateral pes planus and ankle condition are related to service, a back examination and opinion will also be needed.

To date, the Veteran has not been afforded a VA examination to determine if his current back disability is related to his service-connected pes planus, and now service-connected bilateral ankle disabilities.  In light of the fact that no VA opinion has been obtained addressing the theory of secondary service connection, such an opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Bilateral Knee Disability

With regard to direct service connection, the Veteran indicated in the May 2016 Board hearing that during service he worked in a maintenance unit repairing tires.  He noted that a tire exploded while he was filling it and the tire and impact of the cage hit his knees.  He reported the second time he injured his knees in service was during a beach assault training exercise on a landing craft.  He indicated that he slipped while carrying his gun and injured his knees on the metal wedges of the landing craft.

The Board notes, while there is no documentation of the Veteran's in-service knee injuries, the service treatment records are largely unavailable.  See Formal Finding of Unavailability, September 2008.

With regard to secondary service connection as a theory of entitlement, the VA examinations document an antalgic gait and that the Veteran walks with a cane.  The September 2011 VA examiner indicated the back condition and knee condition impact his gait.  As noted above, he has also undergone multiple surgeries to his feet and ankles.

A VA examination is warranted to address the theories of direct and secondary service connection for the Veteran's knees.  See McLendon, 20 Vet. App. at 81.

Records

Any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, any outstanding private medical records, including from Dr. H. and Mercy Hospital, should be requested upon remand.

Further, although the service treatment records were found unavailable by the RO in September 2008, the duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C.A. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2) (2015) "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  As such, additional requests for records covering the Veteran's service period must be made until all efforts are deemed futile.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all VA treatment records since March 2013.

2.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding private records should be obtained, to specifically include those pertaining to his knees and back and those from Dr. H. and Mercy Hospital.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

3.  Also, contact the appropriate service department and/or records custodian(s) with a request for copies of all outstanding service treatment records, including any records generated at Fort Lewis (now Joint Base Lewis-McChord), Washington.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue an additional formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide any such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for examination by an appropriate VA medical professional in connection with the back claim.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner is to elicit from the Veteran any history of back/spine symptomatology development following the diagnosis of the Veteran's service-connected bilateral foot disability and bilateral ankle disability; or following commencement of any associated surgeries related to the two service-connected disabilities.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any back/spine disability was caused by, or was aggravated by, the Veteran's service-connected foot or ankle disabilities; to specifically include as caused or aggravated by the associated surgeries and residuals thereof.

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that any back/spine disability was aggravated by either of the two service-connected disabilities, including from the prior surgeries, then the examiner must attempt to quantify the degree of aggravation.

The examination report must include a complete rationale for all opinions expressed.

5.  Also, schedule the Veteran for examination by an appropriate VA medical professional in connection with the bilateral knee claim.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

The examiner is to elicit from the Veteran any history of knee symptomatology development following the diagnosis of the Veteran's service-connected bilateral foot disability and bilateral ankle disability; or following commencement of any associated surgeries related to the two service-connected disabilities.

The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any knee disability was caused by, or was aggravated by, the Veteran's service-connected foot or ankle disabilities; to specifically include as caused or aggravated by the associated surgeries and residuals thereof.

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If the examiner determines that any knee disability was aggravated by either of the two service-connected disabilities, including from the surgeries, then the examiner must attempt to quantify the degree of aggravation.

The examiner is also to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified knee disabilities had their onset during, or are otherwise related to, the Veteran's active service.

In offering such opinion, the examiner should specifically consider the Veteran's May 2016 hearing testimony that he injured his knee two times in service.  The examination report must include a complete rationale for all opinions expressed.  As the majority of the Veteran's service treatment records for his active duty period from November 1975 to June 1984 are presently unavailable, the examiner may not rely on the absence of recorded complaints, findings, treatment, etc. in forming an opinion.

The examination report must include a complete rationale for all opinions expressed.

6.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


